DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATUS
2.  Applicant’s 7/12/22 Supplemental amendment, filed in response to the 7/11/22 interview of record and subsequent to applicant’s 6/29/22 Amendment, is entered.  Applicant has cancelled claims 8 and 14-30.  Amended claims 1-7, 9-13 and 31 are pending and are allowed over the prior art of record. 
The amended abstract and specification filed 6/29/22 are accepted and the respective objections thereto are withdrawn. 
The replacement figures 5-7 filed 6/29/22 are accepted and the respective objections thereto are withdrawn. 
In view of the amended claims of the Supplemental amendment, the previous rejections under 35 USC §§112(a),(b) and 101 are withdrawn.  Likewise, in view of the amended claims the previous objections to the claims are withdrawn. 
Regarding the withdrawn previous 101 rejection of the claims, in view of the amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the standing 101 rejection is withdrawn and the pending claims are allowed.  The standing 101 rejection is overcome since the claims now integrate the recited abstract idea into a practical application by improving the technology of a user device to be able to add a calendar entry to the device via user input to an interface button, where the added calendar entry includes a payment button for making a payment and an encrypted token, such that when the payment button is user activated the token is used to provide payment information for the payment once verified and decrypted. 

3.  The following is an examiner’s statement of reasons for allowance of the claimed subject matter over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1: 
 “generate an enhanced bill statement file from an electronic bill statement file; 
extract and store payment data from the enhanced bill statement file, the payment data comprising a customer identifier, a payment amount, and a payment due date; 
generate a token including the payment data, wherein the token is encrypted, the payment server being configured to decrypt the token to access the payment data; 
transmit to a user device an electronic message configured to display a statement notification interface having a button to add an electronic calendar entry including the token, the button having logic code to automatically add the electronic calendar entry to an electronic calendar of the user device if the button is activated at the user device, the electronic calendar entry including the token; 
upon detecting activation of the button at the user device, add the electronic calendar entry for the enhanced bill statement file to the electronic calendar of the user device using the logic code, the electronic calendar entry configured to display a second button for activating a payment request at the user device, where the second button has a deep link configured upon activation of the second button to open an electronic application on the user device and initiate a payment using payment data of the token; and 
receive the payment request transmitted by the electronic application on the user device upon activation of the second button displayed by the electronic calendar entry, the payment request including the token from the electronic calendar entry that is linked to the enhanced bill statement file using the customer identifier.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696